United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1569
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Bobby Joe Simms,                        *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 2, 2007
                                Filed: April 11, 2007
                                 ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Bobby Joe Simms (Simms) appeals the district court’s1 sentence of 57 months’
imprisonment for being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). The court ordered Simms’s sentence to run concurrently
with a state sentence for drug-trafficking convictions. On appeal, Simms’s counsel
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).
Counsel in his Anders brief and Simms in a pro se supplemental brief argue the
district court violated the Fifth and Sixth Amendments by using judge-found facts at

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
sentencing, which were neither admitted by Simms nor proven to a jury beyond a
reasonable doubt, to support the enhancements to Simms’s base offense level.

       We hold there was no Booker error because the district court did not treat the
Guidelines as mandatory. See United States v. Booker, 543 U.S. 220, 311-14 (2005);
United States v. Hines, 472 F.3d 1038, 1040 (8th Cir. 2007) (per curiam) (concluding
after Booker judges can make factual findings as long as the United States Sentencing
Guidelines are treated as advisory).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw and we affirm.
                       ______________________________




                                         -2-